Citation Nr: 1454849	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  14-29 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for Parkinson's disease, for accrued-benefits purposes and as the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant, daughter, and son



ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to April 1952 and from November 1952 to February 1969. He died in April 2010, and the appellant is his surviving spouse. This matter is before the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant, her son and her daughter presented testimony before Decision Review Officer at a hearing in December 2012.  A copy of the transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in April 2010.  The death certificate lists the immediate causes of death as an cardiac arrest and coronary artery disease; Parkinson's disease and peripheral artery disease are also listed as significant conditions contributing to death.

2. At the time of the Veteran's death, service connection was in effect for aphakia of the right eye and bilateral otitis media with perforation of the right tympanic membrane.

3.  Resolving all reasonable doubt in favor of the appellant, the Veteran's duties and responsibilities in service as a maintenance scheduling specialist while serving at the Takhli Royal Thai Air Force Base exposed him to herbicides.


CONCLUSION OF LAW

The Veteran's terminal coronary artery disease and Parkinson's disease were due to in-service exposure to herbicides during his military service and were substantial factors in his death. 38 U.S.C.A. §§ 1116, 1131, 1310, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.304, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Accrued Benefits

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. Although the appellant's claim for accrued benefits is separate from any claims that the Veteran filed prior to his death, the accrued benefits claim is 'derivative of' the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death. Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death. See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death. There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61(1993).

The statute concerning accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008). Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A. The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim. The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008. See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). In this case, the Veteran died in December 2005. Accordingly, the former provisions concerning accrued benefits apply.

Initially, the Board observes that the appellant's claim for entitlement to accrued benefits, which was filed in April 2010, is timely, as it was filed within one year of the Veteran's death in May 2010. 38 C.F.R. § 3.1000(c). Because the appellant's claim is for the purpose of accrued benefits, the Board is barred from considering evidence received after the date of the Veteran's death other than service or VA records that were constructively of record at the time of death.

DIC

Benefits may be awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2014).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2014).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2014). Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  See 38 C.F.R. § 3.312(c)(2) (2014).  However, service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of the death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. See 38 C.F.R. § 3.312(c)(3) (2014).

The regulations also state that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition affected a vital organ and was of itself of a progressive and debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2014).

In order for service connection for the cause of a Veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury and/or service-connected disability; and (3) medical nexus evidence linking (1) and (2). Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The law provides that a Veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f). 

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) and Parkinson's disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

Recent findings indicate that herbicides were also used in Thailand. In May 2010, VA published a 'Compensation & Pension (C&P) Service Bulletin' which establishes 'New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea.' In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. VA determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. It was also noted that 'if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis. This applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.' May 2010 C&P Service Bulletin; see also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

However, once exposure to herbicides has been shown by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and analysis

The appellant and her daughter contend that the Veteran was exposed to herbicides  while on active duty in Thailand.  

The Veteran's death certificate lists coronary artery disease as a cause of the Veteran's death, and Parkinson's disease as a significant condition contributing to his death.  These are both listed as herbicide-related diseases under VA regulations.  As such, the central issue in this case is whether the evidence reflects exposure to herbicides while in service.  The Board finds that, resolving all reasonable doubt in favor of the appellant, the evidence reflects that the Veteran was exposed to herbicides while on active duty.

Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).

The Veteran's service personnel records reflect that he was stationed in Thailand from February 1967 to February 1968 at the Takhli Royal Thai Air Force Base (RTAFB), and that his duty assignment was as a maintenance scheduler specialist.  His duties included receiving, estimating, planning and scheduling aeronautical and non-aeronautical part for repair in the field maintenance shops.

In various statements and testimony, the Veteran's wife and daughter contend that he was exposed to herbicides during his active service.  They have also submitted statements by fellow service members as to the proximity of the Veteran's workplace to the perimeter of the base, and as to the fact that the area surrounding the place he worked was defoliated.  

December 2012 letters from R.E. reflect his reports that he belonged to the 355th supply squadron as an expedite delivery driver.  He indicated that he made deliveries to the flight line and repair shops and outlying areas of the base.  He noted that he knew the layout of the base well, and that he delivered parts to the Field Maintenance Work Order Control Section, where the Veteran often signed for the parts.  The location of the Veteran's workplace was 200 to 300 yards from the perimeter of the base, was adjacent to the flight line and was separated by a ditch that ran from the perimeter of the base and that filled with water during the rainy season and led to flooding.  This service member contended that the ditch was contaminated with the chemicals that were used at the perimeter.  He also alleged that the Veteran would likely have been tasked with picking up nuts and trash from the flight line along the perimeter.

A December 2012 letter from P.P., who was stationed at Takhli RTAFB, reflected his reports that the "hootches" for NCO were constructed close to the perimeter, and that they were constructed with screens on the windows.

An undated letter from E.J.H., Jr. reflects his report that he was stationed at Takhli RTAFB in 1966, and that he observed that there was no vegetation along the flight line or near the airfield.

An undated letter from A.C. shows that he was stationed at Takhli RTAFB from August 1967 to June 1968, and that monsoon rains swamped the base.  He contended that the flooding carried the herbicides throughout the base from the perimeter.  

A January 2011 letter from W.C.N. reflects that he was stationed at Takhli RTAFB from July 1966 until October 1968 as an aircraft maintenance repairman.  He reported that, in order to accomplish certain maintenance tasks, it was necessary to remove overgrowth of vegetation from the runway areas using a strong herbicide/defoliant, which was dispersed using a vehicle spraying and by airborne release.

The appellant and her daughter submitted additional letters from fellow service members as well, attesting to their observations of the proximity of the Veteran's workplace to the perimeter of the base and the lack of vegetation in the area around where the Veteran worked.

Given the wealth of supporting documentation and statements provided by the appellant and her daughter, the Board determines that the evidence as to whether the Veteran was exposed to herbicides is at least in equipoise.  This determination is limited to this specific Veteran, is based on the facts presented, and does not confer a blanket finding on other similarly situated claimants.

Viewing the evidence of record in a light most favorable to the Veteran, the Board finds that this evidence is at least in relative equipoise regarding the Veteran's exposure to herbicide agents at Takhli RTAFB.

In view of this evidence, the Board shall resolve reasonable doubt in favor of the Veteran and find that he was presumed to have been exposed to herbicide agents. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, his coronary artery disease; Parkinson's disease, which appear to have manifested to a degree of 10 percent or more at some time after service, are presumed to be service connected to such exposure.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  The death certificate lists the immediate causes of death as an cardiac arrest and coronary artery disease; Parkinson's disease and peripheral artery disease are also listed as significant conditions contributing to death.  As such, the Board concludes that service connection is warranted for the Veteran's death and for accrued benefits purposes. See 38 C.F.R. § 3.307, 3.309, 3.312.


ORDER

Entitlement to service connection for Parkinson's disease, for accrued-benefits purposes and as the cause of the Veteran's death, is granted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


